33 Ill. App. 2d 477 (1962)
179 N.E.2d 844
Charles W. Jamieson, Plaintiff-Appellant,
v.
Chicago Title and Trust Co., a Corporation of Illinois, et al., Defendants-Appellees.
Gen. No. 48,469.
Illinois Appellate Court  First District, First Division.
January 22, 1962.
Rehearing denied February 9, 1962.
Charles W. Jamieson, of Chicago, pro se.
A.E. Peterson and William M. Rice, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE BURMAN.
Decree affirmed.
Not to be published in full.